DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 and 06/8/2021 have been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8,12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,504,782. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below:
Regarding claim 1 of the pending application, the US Patent teaches a method (see claim 1’s preamble) comprising: 
forming a gate structure (refer to a first gate structure in line 2 of claim 1) over a substrate (see line 2), wherein the gate structure is surrounded by a first dielectric layer (lines 3-4); 
forming a mask structure over the gate structure (see line 5) and over the first dielectric layer (see line 6), wherein the mask structure comprises (see lines 6-7) 
a dielectric structure (refer to a first capping layer in line 8 of claim 1) over the gate structure (see lines 8-9 of claim 1) and over gate spacers of the gate structure (NOTE: It is well known in the art gate spacers are on the same level with the gate structures. Since the dielectric structure formed over the gate structure, the dielectric structure is inherently to be over gate spacers as well), and a second dielectric layer over the first dielectric layer around the dielectric structure (see lines 10-11); 
forming a patterned dielectric layer over the mask structure (see line 12), the patterned dielectric layer exposing a portion of the second dielectric layer and a portion of the dielectric structure (NOTE: lines 13-14 of the US Patent, the patterned dielectric layer exposing a portion of the mask structure, wherein the mask structure including the first capping layer and the second dielectric layer surrounding the first capping layer in line 8-11. Thus, it would be obvious to have the patterned dielectric layer exposing a portion of the first capping layer and the second dielectric layer); 
removing the exposed portion of the second dielectric layer (refer to the exposed portion of the mask structure) and a portion of the first dielectric layer underlying the exposed portion of the second dielectric layer, thereby forming a recess exposing a source/drain region adjacent to the gate structure (see lines 15-19); and
filling the recess with a conductive material (see line 20).
Regarding claim 2 of the pending application, US Patent teaches the dielectric structure comprises one or more capping layers (see line 7 of claim 1), wherein forming the mask structure comprises: selectively forming a first capping layer over the gate structure (see line 7 of claim 1) and over the gate spacers; and 
forming the second dielectric layer over the first dielectric layer around the first capping layer (see lines 9-10).
Regarding claim 3 of the pending application, US Patent teaches the first capping layer is formed of a different material from the first dielectric layer (see lines 1-3).
Although US Patent does not mention the second dielectric layer is formed of a same material as the first dielectric layer, it would have been obvious to one having ordinary skills in the art before the invention was made to include the second dielectric layer is formed of a same material as the first dielectric layer in the teaching of US Patent in order to reduce the cost of making product by using the same dielectric material for the first dielectric layer and the second dielectric layer.
Regarding claim 4 of the pending application, US Patent teaches after forming the first capping layer and before forming the second dielectric layer, selectively forming a second capping layer over the first capping layer (see claim 2), wherein sidewalls of the second capping layer are aligned with respective sidewalls of the first capping layer (see lines 4-5, claim 3).
Claim 6 of the pending application including similar features in line 3 of claim 4 of US Patent.
Claim 7 of the pending application includes similar features in claim 4 of US Patent ( see lines 6-9).
Claim 8 of the pending application includes similar features in claim 7 of US Patent.
Regarding claim 12 of the pending application, US Patent teaches a method (see claim 12’s preamble) comprising: 
forming a gate structure (refer to a first gate in line 2) over a substrate (see line 2), the gate structure being surrounded by a first dielectric material (see lines 4-5 of claim 12); 
growing carbon nanotubes on the gate structure (see lines 6-8); 
forming a second dielectric material over the first dielectric material and around the carbon nanotubes (see lines 9-10); 
replacing the carbon nanotubes with a third dielectric material (see lines 11-13);
removing a portion of the second dielectric material and a portion of the first dielectric material that are adjacent to the gate structure to form a recess (see lines 16-20); and 
filling the recess with a conductive material (see line 21).
Claim 13 of the pending application includes similar features of claim 12 of US Patent (see lines 6-8).
Claim 14 of the pending application includes similar feature of claim 10 of US Patent (see lines 6-8).
Claim 15 of the pending application includes similar features of claim 12 of US Patent (see lines 6-8).
Claim 14 of the pending application includes similar feature of claim 10 of US Patent (see lines 6-8).
Regarding claim 15 of the pending application, US Patent teaches replacing the carbon nanotubes comprises: removing the carbon nanotubes in a first etching process; after removing the carbon nanotubes, removing the capping layer in a second etching process different from the first etching process (see claim 15 of US Patent), wherein an opening is formed in the second dielectric material by the removal of the carbon nanotubes and the capping layer (see lines 11-12 of claim 12); and 
forming the third dielectric material in the opening of the second dielectric material (see line 13 of claim 12).
Claim 16 of the pending application includes similar features of claim 11 of US Patent (see lines 6-8).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 9. Claims 10 and 11 include all the features of claim 9.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method “ forming a second dielectric layer over the first dielectric layer around the first capping layer and the second capping layer; forming a patterned mask layer over the second dielectric layer and the second capping layer, an opening in the patterned mask layer exposing the second dielectric layer and the second capping layer; removing a portion of the second dielectric layer and a portion of the first dielectric layer under the opening of the patterned mask layer,” in combination of all of the limitations of claim 17. Claims 18-20 include all of the limitations of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818